Citation Nr: 0403724	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  00-18 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to restoration of a 20 percent schedular rating 
for service-connected Epstein-Barr infection, manifested by 
fatigue and joint pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and an acquaintance






ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1990 to 
November 1993.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision of the RO 
that decreased the evaluation for the veteran's service-
connected Epstein-Barr infection, manifested by fatigue and 
joint pain, from 20 percent (effective in November 1993) to 
zero percent under Diagnostic Code 6399-6354, effective 
December 1999, a period exceeding 5 years.

Following notification of the proposed reduction in the 
evaluation by the RO in March 1999, the veteran and an 
acquaintance testified at a hearing before an RO Hearing 
Officer in April 1999; the transcript of that hearing is of 
record .  The veteran submitted a notice of disagreement 
(NOD) in October 1999, and the RO issued a statement of the 
case (SOC) in November 1999.  The veteran responded in 
September 2000.  The record indicates the veteran canceled 
his scheduled hearing before a Veterans Law Judge in July 
2001.  

Subsequently, the Board remanded the case to the RO in July 
2001, for further development of the record and for issuance 
of a supplemental SOC, to include notification of the laws 
and regulations governing the reduction of disability 
ratings.  The RO associated additional evidence with the 
claims file, and issued a supplemental SOC in October 2003.  
Correspondence received from the veteran in November 2003 has 
been accepted by the Board as a substantive appeal, in lieu 
of a VA Form 9.


FINDING OF FACT

Sustained improvement is not shown in the veteran's service-
connected Epstein-Barr infection, manifested by fatigue and 
joint pain, so as to justify the RO's September 1999 
reduction in rating from 20 to zero percent, effective 
December 1, 1999.


CONCLUSION OF LAW

A 20 percent schedular rating for the service-connected 
Epstein-Barr infection, manifested by fatigue and joint pain, 
is restored, effective December 1, 1999.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.344 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claim for 
restoration of a 20 percent rating for the service-connected 
Epstein-Barr infection, manifested by fatigue and joint pain, 
the Board finds that the passage of the VCAA and its 
implementing regulations do not prevent the Board from 
rendering a decision in this case, and that all notification 
and development action needed to fairly adjudicate the claim 
on appeal has been accomplished.


II.  Whether the Rating for the Service-Connected Epstein-
Barr
Infection was Properly Reduced

A.  Factual Background

A careful review of service medical records dated in 
September 1993 shows a diagnosis of chronic syndrome of 
fatigue, diarrhea, occasional headaches, and arthralgias of 
no obvious etiology.

A report of VA examination, dated in March 1994, shows a 
diagnosis of Persian Gulf syndrome, manifested by chronic 
fatigue and joint pain.  The physician documented the 
veteran's medical history and his present symptoms, including 
fatigue and tiredness after ordinary activities, and some 
achiness in his joints from time to time.  Following further 
laboratory testing, an addendum report, dated in October 
1994, shows a diagnosis of chronic Epstein-Barr virus 
infection.

In a February 1995 rating decision, the RO granted service 
connection for chronic Epstein-Barr infection, manifested by 
fatigue and joint pain, and assigned a 20 percent rating 
under Diagnostic Code 6399-6354, effective the day following 
the date of discharge in November 1993.

During a  VA examination in May 1997, the veteran reported 
continuing symptoms-namely, occasional headaches, averaging 
two times weekly; achy joints, though not red or swollen; and 
an unusual amount of fatigue.  The veteran also reported 
being limited, in terms of his exercise capacity.  On  
examination, the physician found the range of motion of all 
peripheral joints to be normal, and noted a diagnosis of 
Epstein-Barr virus infection.

The veteran underwent a VA examination in January 1999.  He 
reported his medical history and reported undergoing no 
current therapy whatsoever and having no exacerbations.  
Reportedly, the veteran had symptoms only when he put strain 
on his joints, or when he ran several miles or lifted 
weights.  He had no current symptomatology.  X-rays taken of 
the veteran's right knee were normal.  The physician 
indicated that the veteran's claims file had not been 
reviewed, and no diagnosis was possible.  After reviewing the 
claims file in February 1999, the physician noted laboratory 
testing that confirmed a diagnosis of chronic Epstein-Barr 
virus infection in March 1994.

In March 1999, the RO proposed to reduce the rating for the 
veteran's service-connected Epstein-Barr infection, 
manifested by fatigue and joint pain, from 20 to zero 
percent.  The veteran was notified that he had 60 days during 
which he could submit evidence to show that the proposed 
reduction should not take place.  The veteran responded that 
same month and requested a hearing.  
 
During the April 1999 hearing, the veteran testified that he 
could no longer run or lift weights; and that if he did, he 
would become incapacitated and unable to bend his joints.  
The veteran testified that he currently took pain medication 
and muscle relaxants.  He testified that his knees hurt 
everyday and his elbows occasionally, i.e., whenever using 
them for long periods of time.  The veteran also testified 
that he had not received outpatient treatment for his 
service-connected disability since January 1999, because 
physicians have told him that there was nothing they could do 
for him, except provide pain medication.

The veteran underwent a VA examination in July 1999, during 
which he reported his medical history.  His current symptoms 
have caused the veteran to limit the scope of his physical 
activities.  The veteran reportedly misses about one day of 
work per month because of arthralgias and fatigue.  Following 
examination, the physician found no evidence of neurologic 
impairment, and indicated that the veteran's history 
suggested chronic viral or other undefined infection, 
partially but not completely remitted, and manifested by 
intermittent arthralgias and fatigability.

The veteran underwent another VA examination in July 1999.  
He reported having pain, weakness, and swelling in both knees 
and elbows, and having stiffness and instability in both 
knees, without locking, fatigability, and lack of endurance 
in the joints.  Examination of the knees and elbows found no 
swelling, inflammation, erythema, or otherwise abnormal 
appearance; there was no distortion.  The record shows full 
range of motion of the joints.  The physician detected no 
pathology in any of the joints, and ordered blood testing; 
the veteran's claims file was not reviewed at that time.

The veteran underwent a VA examination in August 1999.  He 
reported his medical history.  The veteran complained of 
being bothered by excessive fatigue and joint discomfort 
after physical exertion, a chronic problem, for which the 
veteran had changed his lifestyle to adapt to resulting 
limitations.  The veteran reported that, in spite of 
precautions, he still awoke with excessive fatigue and joint 
aches after physical exertion, and estimated missing one day 
a month from work because of his disability.  The physician 
noted that the veteran talked about his symptoms of fatigue 
in a realistic manner, without emotional embellishment or the 
indifference that sometimes accompanies purely functional 
problems.  No mental disorder was diagnosed.

The veteran underwent another VA examination in August 1999.  
He reported his medical history, and reported limiting the 
scope of his physical activities.  The physician found no 
evidence of neurological impairment, and noted the veteran's 
history as suggestive of chronic viral or other undefined 
infection that has partially, but not completely, remitted, 
and was manifested by intermittent arthralgias and 
fatigability.

In a September 1999 rating decision, the RO decreased the 
evaluation for the service-connected Epstein-Barr infection, 
manifested by fatigue and joint pain, from 20 percent to zero 
percent, effective from December 1999.

VA progress notes dated in May 2001 suggest a current pain 
assessment score at level 6; the veteran's last recorded pain 
assessment score was at 0 in April 2000.
    
Records compiled and submitted by the veteran in May 2002 
suggest that he had used the following sick days, yearly, 
from employment during 1998 through 2001:  4.5 days in 1998, 
15.5 days in 1999, 14.5 days in 2000, and 6.5 days in 2001.

Statements of the veteran in the claims file are to the 
effect that he struggles to stay in some type of shape 
physically by painfully making himself run a half-mile or 
mile once a week or bi-weekly, and occasionally lift weights; 
and that he cannot exercise more frequently or routinely, due 
to the pain and fatigue that follow.


B.  Legal Analysis

Initially, the Board notes this claim is not a claim for an 
increased evaluation.  Rather, it is a claim for a 
restoration of a benefit.  See Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Likewise, the Board notes that the evidence 
does not indicate, nor does the veteran contend, 
noncompliance with the procedural requirements for rating 
reductions.  See 38 C.F.R. § 3.105(e).  Therefore, the Board 
will only focus on the propriety of the reduction.

The veteran's service-connected Epstein-Barr infection, 
manifested by fatigue and joint pain, has been rated by 
analogy to chronic fatigue syndrome.  Pursuant to 38 C.F.R. § 
4.88b, Diagnostic Code 6354, chronic fatigue syndrome is 
rated 10 percent disabling when there are debilitating 
fatigue and cognitive impairments (such as inability to 
concentrate, forgetfulness, or confusion) which waxes and 
wanes, but results in periods of incapacitation of at least 
one but less than two weeks total duration per year, or 
symptoms controlled by medication.  A 20 percent disability 
evaluation is warranted for debilitating fatigue and 
cognitive impairments (such as inability to concentrate, 
forgetfulness, or confusion) which are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level, or which wax and wane, resulting in 
periods of incapacitation of at least two but less than four 
weeks total duration per year.  For the purpose of evaluating 
this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354, 
Note.

At the time of the reduction in this case, a 20 percent 
rating continuously had been in effect since November 17, 
1993, a period just over 6 years.  Hence, the provisions of 
38 C.F.R. § 3.344 are for application.  Where a veteran's 
schedular rating has been both continuous and stable for five 
years or more, the rating may be reduced only if the 
examination upon which the reduction is based is at least as 
full and complete as that used to establish the higher 
evaluation, and only if there is sustained material 
improvement in the disability.  38 C.F.R. § 3.344.  

Ratings on account of disease subject to temporary or 
episodic improvement will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Moreover, though material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344.  In essence, a rating that has existed for 
five years or more is considered stable, and may not be 
reduced on any one examination, unless all the evidence of 
record establishes that a claimant's condition has undergone 
sustained material improvement.  38 C.F.R. § 3.344.

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  
Care must be taken, however, to ensure that a change in an 
examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

The rating decision of September 1999, which reduced the 
veteran's rating from 20 percent to zero percent, was based 
upon more than one examination.  In this case, when the May 
1997 and January 1999 VA examination reports, as well as the 
July and August 1999 VA examination reports, are compared to 
the March 1994 VA examination report (upon which the 20 
percent rating was assigned), actual improvement in the 
veteran's service-connected Epstein-Barr infection, 
manifested by fatigue and joint pain, is not clearly shown.  
Specifically, when both the veteran's subjective complaints 
and the examining physicians' objective findings are 
considered, the veteran's disability appears to have remained 
static.  

The Board is cognizant of the July 1999 physician's notation, 
in his report, that the veteran's history suggests "chronic 
viral or other undefined infection, partially but not 
completely remitted."  That notwithstanding, the veteran has 
continued to manifest intermittent arthralgias and 
fatigability.  His test results have remained unchanged, 
confirming a diagnosis of chronic Epstein-Barr virus 
infection.

Although the veteran has changed his lifestyle and restricted 
his physical activities to adapt to resulting limitations, 
the evidence suggests that he has still experienced excessive 
fatigue and joint aches after physical exertion.  While the 
veteran may have fewer exacerbations, this finding does not 
actually reflect an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
Brown, 5 Vet. App. at 420-422.   Moreover, the employment 
records compiled by the veteran tend to corroborate the 
veteran's statements that he continues to miss approximately 
one day a month from work because of his service-connected 
Epstein-Barr infection, manifested by fatigue and joint pain.  
Likewise, the most recent VA examination report, dated in 
August 1999, suggests continued manifestations of 
intermittent arthralgias and fatigability.

Accordingly, in the absence of clear evidence of improvement 
in the veteran's service-connected Epstein-Barr infection, 
manifested by fatigue and joint pain, the Board must conclude 
that the reduction in rating from 20 percent to zero percent 
was improper.  See 38 C.F.R. § 3.344; Dofflemeyer, 2 Vet. 
App. 251-252.  Therefore, the Board must also conclude that 
restoration of a 20 percent evaluation, from December 1, 
1999, is required.


ORDER

As the reduction of the rating for service-connected Epstein-
Barr infection, manifested by fatigue and joint pain, from 20 
percent to zero percent, effective December 1, 1999, was 
improper, restoration of a 20 percent rating from that date 
is granted.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



